Shulman, Judge.
Following a trial before a judge sitting without a jury, appellant was found guilty of entering an automobile, in violation of Code Ann. § 26-1813.1. We affirm.
1. Appellant’s challenge on the general grounds must fail.
Submitted November 5, 1979 —
Decided December 3, 1979.
Robert M. Coker, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Petersen, Assistant District Attorneys, for appellee.
Reviewed in the light most favorable to the prosecution, the evidence shows that an officer assigned to a stakeout detail observed appellant gain entry to an automobile. This officer maintained surveillance over the appellant until other officers who were called to assist in the stakeout apprehended the appellant while he was leaving the scene of the crime. A search of appellant incident to his arrest produced a pocket calculator. The owner of the automobile identified the pocket calculator as his property and further testified that he had not given anyone permission to enter the car. Based on this evidence, a rational fact finder was authorized to find appellant guilty beyond a reasonable doubt of entering an automobile. Jackson v. Virginia, — U. S. — (99 SC 2781, 61 LE2d 560); Brooks v. State, 151 Ga. App. 384 (1).
2. A bent coat hanger which may have been used to gain entry to the automobile was allowed into evidence over appellant’s objection. We find no error in this ruling.
The stakeout officer testified to observing the appellant breaking into the victim’s automobile with some sort of tool. The bent coat hanger, which was found beside the car, was properly admitted into evidence as a circumstance connected with appellant’s arrest. Foster v. State, 142 Ga. App. 805 (1) (237 SE2d 455).

Judgment affirmed.


Deen, C. J., and Carley, J., concur.